Citation Nr: 0829470	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  05-11 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial increased rating for residuals of a 
fracture of the left clavicle, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The veteran served on active military duty from July 1974 to 
November 1974.  The veteran also served on active military 
duty for training in February 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In a September 2004 statement, the veteran indicated his 
disagreement with the effective date of the grant of service 
connection.  After receiving a statement of the case on this 
matter the veteran failed to submit a substantive appeal.  As 
he did not perfect his appeal, the earlier effective date 
claim is not in appellate status.  

The current increased rating appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required.  


REMAND

In December 2002, the veteran was given a VA examination of 
his left shoulder.  The VA examiner did not review the 
veteran's medical records.  The veteran was diagnosed with a 
left clavicular fracture with functional deficit secondary to 
pain and decreased range of motion of the left shoulder.  In 
May 2004, based on the objective evaluation findings shown at 
the December 2002 examination, the RO granted service 
connection for a left shoulder disability and assigned a 
20 percent rating.  

Since the December 2002 VA examination, the veteran asserted 
that his left shoulder disability warranted a higher 
evaluation.  In essence, he appears to be maintaining that 
this disorder has increased in severity since the VA 
examination in December 2002.  VA's General Counsel has 
indicated that, when a veteran asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95.  See also Snuffer v. Gober, 10 Vet. 
App. 400, 402-403 (1997) & Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).  Consequently, the Board finds that an additional 
VA examination is necessary to determine the current nature 
and extent of the veteran's service-connected left shoulder 
disability.  

Accordingly, the case is REMANDED for the following action:  

1.  The veteran should be scheduled for a 
VA orthopedic examination to determine the 
nature and extent of the residuals of a 
fracture of the left clavicle.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated studies, 
including X-rays, should be conducted.  

All pathology found on examination due to 
the residuals of a fracture of the left 
clavicle should be noted in the report of 
the evaluation.  In particular, the 
examiner should discuss any limitation of 
motion found to be associated with the 
residuals of a fracture of the left 
clavicle.  

In addition, the examiner should discuss 
whether the veteran's left shoulder 
exhibits weakened movement, excess 
fatigability, or incoordination that is 
attributable to the residuals of a 
fracture of the left clavicle.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion as 
to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran uses 
his left shoulder repeatedly over a period 
of time.  

2.  Following the completion of the above, 
the AMC should re-adjudicate the issue of 
entitlement to an initial disability 
rating greater than 20 percent for the 
service-connected residuals of a fracture 
of the left clavicle.  If the decision 
remains in any way adverse to the veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue on appeal as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


